Citation Nr: 0001042	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  96-22 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for skin 
disability of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel

INTRODUCTION

The veteran served on active duty from April 1964 to August 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  This case was previously remanded by the Board in 
November 1997 in order to afford the veteran a personal 
hearing before the undersigned Member of the Board.  The case 
is now ready for appellate review.


FINDINGS OF FACT

1.  An unappealed rating decision of June 1994 continued 
prior denials of service connection for a chronic skin 
disorder of the feet.

2.  The evidence added to the record since the June 1994 
rating decision is either duplicative or cumulative of 
evidence previously of record or is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim for service connection for skin disability of 
the feet.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as opposed to merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity 
in service (or during any applicable presumptive period) is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).

Service connection for skin disability was denied in an 
unappealed January 1975 rating decision.  Service connection 
for a fungal infection of the feet was denied in an 
unappealed rating decision of May 1979.  The denial of 
service connection for skin disability was subsequently 
continued in Board decisions issued in May 1981 and November 
1989 and in unappealed rating decisions, the most recent of 
which was issued in June 1994.  

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

At the time of the June 1994 rating decision, the evidence of 
record included the veteran's service medical records which 
show that he received treatment in November 1968 for a fungus 
infection of the left great toe and that a Medical Board 
examination of the veteran in February 1974 was negative for 
any skin disorder of the feet.

Also of record was the report of a December 1974 VA 
examination of the veteran which indicates that no skin 
disease was present.

The evidence previously of record also included multiple VA 
treatment records and compensation and pension examination 
reports dated from 1974 to 1993.  These records show 
treatment for multiple dermatological problems involving the 
feet, including tinea pedis, foot blisters, dermatophytosis, 
epidermophytosis, and hyperhidrosis.  The earliest diagnosis 
of a skin disorder of the feet (tinea pedis), however, was 
not offered until 1979.

A transcript of the veteran's hearing in May 1989 in support 
of an earlier appeal for service connection for skin 
disability of the feet was also of record. 

The medical evidence added to the record includes duplicates 
of evidence previously of record.  The non-duplicative 
medical evidence added to the record is limited to VA 
outpatient records documenting the status of the veteran's 
feet many years after his discharge from service.  There is 
no indication in these records that a chronic skin disorder 
of the veteran's feet originated in service or is otherwise 
etiologically related to service.  Although a March 1994 
report notes that the veteran gave a history of intermittent 
blistering and fissuring of the interdigital spaces of the 
feet since service, evidence that is simply information 
recorded by an examiner, unenhanced by any additional comment 
by the examiner, does not constitute competent medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  
Therefore, the Board must conclude that the new medical 
evidence added to the record is not so significant by itself 
or in the context of the evidence previously of record that 
it must be considered in order to fairly decide the merits of 
the veteran's claim. 

The other pertinent evidence added to the record consists of 
the veteran's written statements and the transcript of his 
July 1999 hearing before the undersigned Member of the Board.  
In his written statements and hearing testimony, the veteran 
essentially reported that he has had chronic skin problems 
with his feet since service.  He testified that he was first 
treated for a skin disorder of his feet while stationed in 
Korea in November 1967, when his foot swelled and he was not 
able to wear his boots.  He also testified that he was seen 
for his skin problem immediately after his separation from 
service in August 1974 at the VA Medical Center in Jackson, 
Mississippi. 

The veteran's statements and testimony are essentially 
cumulative of the statements and testimony provided in 
support of his earlier attempts to establish service 
connection for skin disability of the feet.  They are not 
new. 

Therefore, the Board must conclude that new and material 
evidence has not been received to reopen the veteran's claim.

With respect to the veteran's alleged VA treatment in August 
1974, the Board notes that although the veteran did not 
allege in his September 1974 claim for benefits that he had 
received VA treatment for a skin disorder of the feet, the 
RO, in December 1974, obtained and associated with the claims 
folder VA treatment records for the veteran.  The records are 
dated from October to December 1974.  No August 1974 record 
was obtained then or thereafter.  Even assuming that an 
August 1974 report exists and shows foot treatment as the 
veteran claims, it would not rise to the threshold required 
to reopen the veteran's claim for service connection.  As 
mentioned, the veteran did undergo a VA examination in 
December 1974 which revealed no skin disorder of the feet.  
He  was not thereafter found to have any skin disorder of the 
feet until 1979 and there is no medical evidence of a nexus 
between any current skin disorder of the feet and service.  
Therefore, the Board has concluded that no useful purpose 
would be served by remanding the case for the purpose of 
attempting to obtain the alleged August 1974 VA treatment 
record.




ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for skin 
disability of the feet is denied.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 

